THE THIRTEENTH COURT OF APPEALS

                                        13-20-00027-CV


                                       Roy E. Addicks Jr.
                                               v.
                                       Bryan Collier, et al.


                                     On Appeal from the
                        278th District Court of Walker County, Texas
                              Trial Court Cause No. 1929301


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed, as appellant

filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

May 6, 2021